                Case 2:19-cv-01553-JLR Document 68 Filed 09/01/21 Page 1 of 2




 1                                                   THE HONORABLE JAMES L. ROBART

 2

 3

 4
 5

 6
 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 WATER'S EDGE, A CONDOMINIUM
   OWNERS ASSOCIATION, a Washington                 No.: 2:19-cv-01553-JLR
11 non-profit corporation,
                                                    STIPULATED MOTION TO DISMISS
12                       Plaintiff,                 PLAINTIFF'S CLAIMS AGAINST
                                                    DEFENDANT AFFILIATED FM
13         v.                                       INSURANCE COMPANY
14 AFFILIATED FM INSURANCE                          NOTE ON MOTION CALENDAR:
   COMPANY; and MIDDLEOAK
15 SPECIALTY,                                       August 31, 2021
16                       Defendant.
17

18                                          STIPULATION
19         Plaintiff Water’s Edge, a Condominium Owners Association (the “Association”), and

20 Defendants Affiliated FM Insurance Company (“AFM”) and MiddleOak Specialty

21 (“MiddleOak”) (together, the “Parties”) stipulate that the claims asserted by the Association

22 against AFM, including all contractual and extra-contractual claims, should be dismissed
23 with prejudice and without an award of costs or fees to any of the Parties. The Parties do not

24 stipulate to dismiss the Association’s claims against MiddleOak, such that the lawsuit will

25 remain ongoing as to the Association’s claims against MiddleOak, with the case deadlines set

26 forth in Dkt. # 66 remaining intact.

     STIPULATED MOTION TO DISMISS PLAINTIFF'S CLAIMS                PAGE 1    Bullivant|Houser|Bailey PC
     AGAINST DEFENDANT AFFILIATED FM INSURANCE COMPANY                        925 Fourth Avenue, Suite 3800
                                                                              Seattle, Washington 98104
     2:19-CV-01553-JLR                                                        Telephone: 206.292.8930
                 Case 2:19-cv-01553-JLR Document 68 Filed 09/01/21 Page 2 of 2



                                                         ORDER
 1

 2

 3            IT IS SO ORDERED this          1st         day of September 2021.

 4
 5

 6                                                           A
                                                     THE HONORABLE JAMES L. ROBART
 7

 8 Presented by:

 9    ASHBAUGH BEAL LLP                                     BULLIVANT HOUSER BAILEY PC
10
      By: /s/ Jesse D. Miller (per electronic consent)      By: /s/ Daniel R. Bentson
11    Jesse D. Miller, WSBA #35837                          Matthew J. Sekits, WSBA #26175
      Zachary O. McIsaac, WSBA #35833                       Daniel R. Bentson, WSBA #36825
12    701 5th Ave, Ste 4400                                 Owen R. Mooney, WSBA #45779
      Seattle, WA 98104                                     925 4th Ave, Ste 3800
13    (206) 386-5900                                        Seattle, WA 98104
      jmiller@ashbaughbeal.com                              (206) 521-6420
14    zmcisaac@ashbaughbeal.com                             matthew.sekits@bullivant.com
                                                            dan.bentson@bullivant.com
15    Attorneys for Plaintiff                               owen.mooney@bullivant.com
16                                                          Attorneys for Affiliated FM Ins. Co.
17    BETTS PATTERSON MINES, P.S.                           WINSTON & STRAWN LLP
18
      By: /s/ Daniel L. Syhre (per electronic consent)      By: /s/ Harvey Kurzweil (per electronic consent)
19    Daniel L. Syhre, WSBA #34158                          Harvey Kurzweil, pro hac vice
      701 Pike St, Ste 1400                                 Kelly A. Librera, pro hac vice
20    Seattle, WA 98101                                     Matthew A. Stark, pro hac vice
      (206) 268-8648                                        200 Park Ave
21    dsyhre@bpmlaw.com                                     New York, NY 10166
                                                            (212) 294-4620
22    Attorneys for MiddleOak Specialty                     hkurzweil@winston.com
                                                            klibrera@winston.com
23                                                          mstark@winston.com
24                                                          Attorneys for Affiliated FM Ins. Co.
25
     4835-8985-4969.1
26

      STIPULATED MOTION TO DISMISS PLAINTIFF'S CLAIMS                        PAGE 2     Bullivant|Houser|Bailey PC
      AGAINST DEFENDANT AFFILIATED FM INSURANCE COMPANY                                 925 Fourth Avenue, Suite 3800
                                                                                        Seattle, Washington 98104
      2:19-CV-01553-JLR                                                                 Telephone: 206.292.8930
